—In an action to re*538cover damages for personal injuries, etc., the defendants appeal (1) from an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 10, 2001, which denied their motion for summary judgment dismissing the complaint, and (2), as limited by their brief, from so much of an order of the same court, entered July 27, 2001, as, upon reargument, adhered to its original determination denying their motion for summary judgment dismissing the complaint.
Ordered that on the Court’s own motion, the amended notice of appeal dated August 28, 2001, is deemed to be a notice of appeal from the order entered July 27, 2001 (see, CPLR 5520 [c]); and it is further,
Ordered that the appeal from the order entered April 10, 2001, is dismissed, as that order was superseded by the order entered July 27, 2001; and it is further,
Ordered that the order entered July 27, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. They failed to submit sufficient evidence to establish their entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). Plorio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.